EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance.  U.S. Patent Application Publication No. 2015/0094618 (Russell)(previously cited) teaches a method for automatically adjusting a turn protocol, the method comprising: providing the turn protocol for the person supported at least temporarily by a support surface (the combined turn and perfusion timers of Russell), receiving, at a processor, sensor signals from one or more sensors (the sensors of Russell; paragraphs 0007 and 0022-0027 of Russell), identifying, by the processor, based on the received sensor signals, when the person is in a pressurization position corresponding with the particular body region (the first position detection of Russell; paragraphs 0038-0042 of Russell), monitoring, by the processor, the pressurization measure over time based on the identifying step, including (a) increasing the pressurization measure for a first pressurization period spent in the pressurization position (the operation of the turn timers of Russell; paragraphs 0038-0047, 0057-0059, and 0076-0084 of Russell; FIGS. 2A-2D and 8 of Russell).
Russell discloses the use of a perfusion timer to indicate when sufficient time has passed such that returning to a previous position will not resume the turn counter (paragraphs 0038-0047, 0057-0059, and 0076-0084 of Russell; FIGS. 2A-2D and 8 of Russell).  U.S. Patent Application Publication No. 2010/0268122 (Drennan)(previously cited) discloses an analogous regime in which the pressurization of a body part utilizes a counter that is initiated to generate a cumulative output whose initial value is zero (e.g., time units such as seconds or minutes), begins to increase once a predetermined pressure is applied, but gradually decreases back toward zero time units if the predetermined pressure is removed (paragraph 0013 of Drennan).  For example, Drennan discloses that the decrease in the counter value can occur at a predetermined ratio less than 1:1 relative to actual elapsed time, for example, at a ratio of one counter minute for every 
 WO 2012/114298 (Steiner)(previously cited) teaches the pausing of repositioning timers when the person exits the support structure (pages 13-14 of Steiner).  U.S. Patent Application Publication No. 2004/0046668 (Smith)(previously cited) discloses that reinstituting the timers involve resetting them to zeros (paragraphs 0047-0048 of Smith) since the conditions of monitoring have so drastically changed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reset the turn and perfusion timers to zero when the person exits the support structure, as suggested by Steiner and Smith, since the conditions of monitoring have so drastically changed that previously monitoring is not applicable.
With respect to claim 1, the prior art does not teach or suggest “in response to the detection of the one or more body movements: selecting a constant predetermined depressurization rate higher than the first depressurization rate, and decreasing the pressurization 
Claims 2, 4, 11-13, and 19-21 are allowable over the prior art by virtue of their dependence from claim 1.
With respect to claim 6, the prior art does not teach or suggest “determining person-specific historical body movement information, including at least one of: determining a historical bed exit frequency for the person based on a series of bed exit events detected based on the received sensor signals, determining a historical standing duration for the person based on a series of standing events detected based on the received sensor signals, or determining a historical ambulation distance or speed for the person based on a series of ambulation events detected based on the received sensor signals, and adjusting the depressurization rate based on the person-specific historical body movement information, and decreasing the pressurization measure using the adjusted depressurization rate” along with the other features of claim 6.
Claims 14-15 and 22-24 are allowable over the prior art by virtue of their dependence from claim 6.
With respect to claim 16, the prior art does not teach or suggest “in response to detecting the bed exit event, the standing event, or the ambulation event: select a second depressurization rate higher than the first depressurization rate, and gradually decrease the pressurization timer at the second depressurization rate during a duration of a second depressurization period spent out of the pressurization position, such that the pressurization timer is gradually decreased over time by an amount defined by the duration of the second depressurization period” along with the other features of claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/Matthew Kremer/
Primary Examiner, Art Unit 3791